62343: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62343


Short Caption:BUCHANAN (ABRON) VS. STATEClassification:Criminal Appeal - Other - Direct


Lower Court Case(s):Clark Co. - Eighth Judicial District - C279505Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:04/09/2014 at 10:30 AMOral Argument Location:Regional Justice Center


Submission Date:04/09/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantAbron Marcus BuchananHoward Brooks
							(Clark County Public Defender)
						Sharon G Dickinson
							(Clark County Public Defender)
						


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						Jacob J. Villani
							(Clark County District Attorney)
						



14-32745: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


12/26/2012Filing FeeAppeal Filing fee waived.  Criminal.


12/26/2012Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)12-40798




01/14/2013TranscriptFiled Notice from Court Reporter Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 2/21/12.13-01459




02/04/2013MotionFiled Motion for Extension of Time Due to Missing Transcripts. (Fast Track Statement and Appendix)13-03585




02/06/2013TranscriptFiled Notice from Court Reporter. Lara Corcoran stating that the requested transcripts were delivered.  Dates of transcripts: 4/9/12, 7/18/12.13-03904




02/07/2013Order/ProceduralFiled Order Re: Transcripts. Court reporter Renee Silvaggio's certificate due: 14 days. Fn1[A copy of the transcript request form is attached.] Fn2[If Ms. Silvaggio believes she is not responsible for filing and delivering the requested transcripts, she shall inform this court in writing within 7 days from the date of this order.]13-04010




02/07/2013Order/ProceduralFiled Order Granting Motion. Fast track statement and appendix due: March 21, 2013.13-04011




02/07/2013TranscriptFiled Notice from Court Reporter. Cheryl Carpenter stating that the requested transcripts were delivered.  Dates of transcripts: 7/20/12.13-04057




03/06/2013TranscriptFiled Notice from Court Reporter. Renee Silvaggio stating that the requested transcripts were delivered.  Dates of transcripts: 11/15/12, 7/24/12 and  7/25/12.13-06878




03/22/2013MotionFiled Appellant's Motion For Leave To File Fast Track Statement In Excess of Volume Limitation.13-08541




03/22/2013Fast Track BriefReceived Fast Track Statement (via E-Flex). (REJECTED PER ORDER OF 3/28/13).


03/22/2013AppendixFiled Appendix to Fast Track Statement -Appellant's Appendix Vol I.13-08542




03/22/2013AppendixFiled Appendix to Fast Track Statement -Appellant's Appendix Vol II.13-08543




03/22/2013AppendixFiled Appendix to Fast Track Statement -Appellant's Appendix Vol III.13-08544




03/22/2013AppendixFiled Appendix to Fast Track Statement -Appellant's Appendix Vol IV.13-08545




03/28/2013Order/ProceduralFiled Order Denying Motion to Exceed Type-Volume Limitation and Directing Full Briefing. We conclude that full briefing of this appeal is warranted. The clerk of this court shall reject the fast track statement received via E-Flex on March 22, 2013. Appellant shall have 30 days from the date of this order to file and serve the opening brief. Fn1[Counsel need not file a new appendix and may utilize the fast track appendix previously filed in this court.]13-09234




04/15/2013BriefFiled Opening Brief.13-11014




05/15/2013MotionFiled Motion for Extension of Time to File Answering Brief.13-14355




05/15/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Answering Brief due: June 14, 2013.13-14378




06/13/2013MotionFiled Motion for Enlargement of Time Second Request. (Answering brief)13-17350




06/14/2013Order/ProceduralFiled Order Granting Motion. Respondent shall have until July 15, 2013, to file and serve the answering brief.13-17576




07/15/2013BriefFiled Respondent's Answering Brief.13-20699




08/14/2013MotionFiled Stipulation to Extend time to File Reply Brief.13-23893




08/14/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Reply Brief due: September 13, 2013.13-23896




08/26/2013MotionFiled Motion for Leave to File Reply Brief in Excess of Type Volume Limitations.13-25207




08/26/2013BriefReceived Appellant's Reply Brief. (FILED PER ORDER OF 9/06/13).


09/06/2013Order/ProceduralFiled Order Granting Motion. The clerk of this court shall file the reply brief received via E-Flex on August 26, 2013.13-26332




09/06/2013BriefFiled Appellant's Reply Brief.13-26333




09/06/2013Case Status UpdateBriefing Completed/To Screening.


01/27/2014Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.14-02660




01/29/2014Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled Wednesday, April 9, 2014, at 10:30 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.14-03039




03/26/2014Notice/OutgoingIssued Oral Argument Reminder Notice.14-09561




04/09/2014Case Status UpdateOral argument held this day. Case submitted for decision. To the Southern Nevada Panel. SNP14 JH/MD/MC.


10/02/2014Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Hardesty/Douglas/Cherry. Author: Douglas, J. Majority: Douglas/Hardesty/Cherry. 130 Nev. Adv. Opn. No. 82. SNP14-JH/MD/MC14-32745




10/27/2014RemittiturIssued Remittitur.14-35687




10/27/2014Case Status UpdateRemittitur Issued/Case Closed


11/14/2014RemittiturFiled Remittitur. Received by District Court Clerk on November 4, 2014.14-35687